Per Curiam. This is an appeal from a judgment for damages for causing the death of Henry J. Becker, infant son of appellee. The material question presented in the case arises on the admission by the court of the declaration of the deceased, which was made within a few minutes after the injury, to the effect that he was thrown from one of appellant’s cars by the conductor thereof. The evidence was admitted on the ground that it was a part of the res gesta. It may be conceded that the authorities on this question are not uniform, but the Supreme Court of the United States has held similar evidence proper. Insurance Co. v. Mosely, 8 Wall. 397. The Supreme Court of this State has stated the rule to be, that the act, declaration or exclamation must be so intimately interwoven or connected with the premises, principal fact or event which it characterizes, as to be regarded a part of the transaction itself, and also to clearly negative any premeditation or purpose to manufacture testimony. Lawler v. The People, 104 Ill. 248. While there may remain some doubt as to the correct rule, we are inclined to abide by the decision of the highest court in the land, until the Supreme Court of the State shall announce its dissent therefrom. We think the other assignments of error are not well founded. The judgment is affirmed. Judgment affirmed.